 BRYAN SCHRODER
 United States Attorney

 DUSTIN M. GLAZIER
SETH l\t BEAUSANG
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 \Vest Seventh Avenue, #9, Room 253
Anchorage,Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: Dustin. G lazier@usdoj.gov
        Seth. Bea usang@usdoj.gov

Attorneys for Defendant

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

 ESTHER HORSCHEL,                        )
                                         )
                      Plaintiff,         )
                                         )
         vs.                             )
                                         )
 DAVID BERNHARDT,                        )
 SECRETARY OF THE                        )
 DEPARTMENT OF THE                       )
 INTERIOR,                               )
                                                 ) Case No. 4:18-cv-00006-HRH
--------=-=-~::....::.::..:::..::::.;::.:_::,___ )
                         Defendant.

               DECLARATION OF STEVEN N. SCORDINO




         Case 4:18-cv-00006-HRH Document 97 Filed 11/04/20 Page 1 of 3
                                                                                                  I
        I, Steven N. Scordino, declare under penalty of perjury that the following                I

                                                                                                  I
 is true:                                                                                         I

       I.     I a111 an attorney for the Department of Interior ("DOI") and was                   I
                                                                                                  I

 one of the attorneys that represented DOI in connection with formal                              I

                                                                                                  I
 complaints of employn1ent discrimination filed by Esther Horschel ("Plaintiff').
                                                                                              I
                                                                                              I
       2.    I am aware that in the current federal court litigation, at Dkt. 93-
                                                                                              I

1, Plaintiffs attorney Mr. Sparks submitted an affidavit to the Court swearing                I

                                                                                              I
that Plaintiff "has been ill and unable to assist me with this case since the
                                                                                              I

                                                                                              I
Defense Medical Examination in February 2020," that she has therefore been
                                                                                              I

unable to assist with "interrogatory verifications and responses requested by                 I
                                                                                              I
Defendant," and further swearing that Plaintiff "has previously been a very                   I

                                                                                              I
intelligent and helpful client during the nine years that I have been working
                                                                                          I
with her on her administrative discrimination complaints that lead to the filing          I

                                                                                          I
of this case." Dkt. 93-1   ,r,r 2-3. I am also aware that Plaintiff has submitted a       I

                                                                                          I
letter from a Dr. Hopper dated June 30, 2020, in which Dr. Hopper states that
                                                                                          I

Plaintiff has been unable to complete interrogatory responses and that it "will           I

                                                                                          I

be some time ... months I imagine, before [Plaintiff] can be of much help to her          I
                                                                                          I
own attorney." Dkt. 68-1 at 10.                                                           I

                                                                                      I
      3.     During litigation before the Equal Employn1ent Opportunity
                                                                                      I
Commission in EEOC Case No. 551-2013-00141X that I was involved in,                   I

                                                                                      I
Horschel v. Bernhardt
Case No. 4:18-cv-00006-HRH               2                                            I

                                                                                      I
            Case 4:18-cv-00006-HRH Document 97 Filed 11/04/20 Page 2 of 3             I
                                                                                      I
 Plaintiff also claimed through her attorney , Mr. Sparks, that she was unable

 to sign verifications of response s to inte rroga tories served by DOI due to

 mental health reasons, forcing DOI to file a n1otion to compel verifications from

Plaintiff. Attached are the doctor's notes Plaintiff submitted in the EEOC case

clain1ing she needed n1ore ti1ne to con1plete interrogatory responses for mental

health reasons.



Date: 11/04/2020
                                            Attorney, Department of Interior



Declarations have the same legal force as affidavits. 28 U.S.C. § 17 46




CERTIFICATE OF SERVICE

I hereby certify that on November 4, 2020,
a copy of the foregoing was served electronically
on:

Robert A. Sparks

s/ Seth M. Beausang
Office of the U.S. Attorney




Horschel v. Bernhardt
Case No. 4:18-cv-00006-HRH             3

            Case 4:18-cv-00006-HRH Document 97 Filed 11/04/20 Page 3 of 3
